Citation Nr: 0711976	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for residuals 
of frostbite of the right hand and fingers.

2.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for residuals 
of frostbite of the left hand and fingers.

2.  Entitlement to an effective date earlier than April 1, 
2002, for the grant of a 10 percent evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Patricia A. Cresta-Savage, 
Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from June 1986 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran 10 percent evaluations 
each for his residuals of a cold injury to the right hand and 
fingers, residuals of a cold injury to the left hand and 
fingers, and lumbosacral strain; all three disability ratings 
were effective April 1, 2002.  

In the appellant's brief received in May 2006, the veteran's 
representative requested increased evaluations for residuals 
of a left shoulder injury, residuals of cold injuries of the 
feet and for hammertoes/bilateral pes planus disabilities.  
Because the Board is without jurisdiction as to those 
matters, they are referred to the RO for disposition as 
appropriate.  

In June 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claims (as reflected in a January 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.  The Board notes 
that a copy of the January 2007 SSOC was mailed to the 
veteran's representative at the address of record and was 
returned marked as unable to forward.  However, the veteran 
did receive actual notice of the SSOC, as evidenced by his 
response dated in February 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The evidence demonstrates the veteran submitted his 
claims for an increased rating on April 1, 2002, and there is 
no factually ascertainable evidence demonstrating an 
increased rating was warranted prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 1, 
2002, for an increased 10 percent disability rating for 
residuals of frostbite of the right hand and fingers have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2006).

2.  The criteria for an effective date earlier than April 1, 
2002, for an increased 10 percent disability rating for 
residuals of frostbite of the left hand and fingers have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2006).

3.  The criteria for an effective date earlier than April 1, 
2002, for an increased 10 percent disability rating for 
lumbosacral strain have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in October 2002, March 2006 and February 2007.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).  In correspondence received from the 
veteran in November 2006, he acknowledged receipt of VCAA 
information and indicated that he had nothing further to 
submit.  In February 2007, he indicated that he had no 
response to the January 2007 SSOC and that he desired to 
waive the 60 day response period (although the veteran did 
not fill in the date of the letter to which he was 
responding, the only SSOC was that issued in January 2007).  

Earlier Effective Date

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a). VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Board has carefully reviewed the claims file.  Service 
connection (noncompensable) was established for the claimed 
disorders pursuant to an unappealed February 1993 rating.  
Prior to the April 2002 claim, from which the present appeal 
derives, the veteran previously filed for increased ratings 
in September 1994, at which time the RO addressed the ratings 
for the claimed disorders in a rating dated March 1, 1995.  
Noncompensable ratings were continued for frostbite residuals 
and lumbosacral strain at that time.  The veteran was 
officially informed of that decision on March 7, 1995 and 
advised of the appeals process.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105.

As noted above, the present appeal derives from a claim for 
increased (compensable) ratings received at the RO on April 
1, 2002.  Pursuant to an April 2003 rating, compensable 
ratings were assigned effective April 1, 2002, the date of 
the claim.  

A review of the claims folder reveals that there are no 
medical records pertaining to the claimed disorders dated 
during the year prior to the date when the claim was filed.  

In essence, it is asserted that he was never properly 
notified of the appeals process because never received a 
substantive appeal VA Form 9 with regard to any rating 
actions undertaken prior to the April 2003 rating on appeal. 

Following a rating action , appellate review will be 
initiated by a notice of disagreement and completed by the 
filing of a substantive appeal (VA Form 9) after a statement 
of the case (SOC) is furnished as prescribed in the 
provisions of 38 U.S.C.A. § 7101 et seq. and regulations of 
the Secretary.  38 U.S.C.A. § 7105(a).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the communication must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (1999).  

In this case, the record does not demonstrate that the 
veteran timely expressed a desire to contest any prior rating 
determination along with a desire for appellate review.  The 
original claim of service connection for various issues, 
including those presently on appeal was granted in February 
1993, and noncompensable ratings (zero percent) were 
assigned.  In November 1993, the veteran submitted the 
following statement, "I respectfully make claim for increase 
in my service connected disability rating."  This statement 
cannot be construed as a disagreement with the February 1993 
rating action, as it did not express dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
Thereafter, the veteran underwent various VA medical 
examinations.  In a March 1995 rating action , he was denied 
increased ratings.  He was informed by letter dated March 7, 
1995, and the letter included VA Form 4107 (Your Rights to 
Appeal our Decision).  This form instructed the veteran how 
to file a notice of disagreement to the rating action, and 
the time limits to filing the notice of disagreement.  This 
would have been his first step in appealing this decision.  
He did not respond.  (While the veteran was not provided this 
information following the initial grant of service 
connection, the Board concludes that any error was harmless, 
as the March 1995 continued the original zero percent awarded 
for the disabilities at issue).

Although it has been averred that the veteran was not 
provided a Form 9 following the earlier rating actions, under 
the circumstances, there would be no need for the veteran to 
have been provided a VA Form 9, until he had submitted a NOD 
and a SOC was furnished in response thereto.  In the absence 
of a prior NOD and SOC, there is no prejudice in his not 
having previously received a VA Form 9. 

Inasmuch as the veteran did not previously initiate the 
process of appellate review, the prior ratings are final, and 
the decisions will not be disturbed in the absence of clear 
and unmistakable error, a claim not presently before the 
Board.  

Based upon the evidence of record, the Board finds that the 
veteran initially submitted his increased rating claim to VA 
in April 2002.  There is no factually ascertainable evidence 
demonstrating an increased rating was warranted prior to 
April 1, 2002.  In fact, the veteran has not reported any 
treatment for his service-connected disabilities prior to 
that time.

Although the veteran may genuinely and sincerely believe that 
his service connected disabilities warranted an earlier 
effective date, he is not a licensed medical practitioner and 
is not competent to offer medical opinions as to the extent 
of his disability.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran's own opinion in this case as to the degree of 
symptoms he experienced in the past is not factually 
ascertainable evidence.  Therefore, his claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claims.




ORDER

Entitlement to an effective date earlier than April 1, 2002, 
for an increased 10 percent disability rating for the 
residuals of frostbite of the right hand and fingers is 
denied.

Entitlement to an effective date earlier than April 1, 2002, 
for an increased 10 percent disability rating for the 
residuals of frostbite of the left hand and fingers is 
denied.

Entitlement to an effective date earlier than April 1, 2002, 
for an increased 10 percent disability rating for lumbosacral 
strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


